Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shan Edward Carter appeals the district court’s order dismissing without prejudice Carter’s motion to appoint counsel for his 28 U.S.C. § 2254 (2012) petition that had not yet been filed. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Carter v. Joyner, No. 5:16-hc-02107-D (E.D.N.C. June 28, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED